935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Donald Melvin MYERS, Plaintiff-Appellant,v.Parker EVATT, Commissioner, Alan L. Waters, SCDC InternalAffairs, Billie Green, Superintendent, SCDC Kirkland,Christianson, Supervisor, SCDC Kirkland, Helen Smith, ChiefClassification, Mr. Adams, C/O, Sumter County CorrectionalCenter, Defendants-Appellees.
No. 91-7036.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 19, 1991.

Appeal from the United States District Court for the District of South Carolina, at Columbia.  Clyde H. Hamilton, District Judge.  (CA-89-677-3-15B)
Donald Melvin Myers, appellant pro se.
Leslie Arlen Cotter, Jr., Richardson, Plowden, Grier & Howser, Columbia, Thomas Edgar Player, Jr., Richardson, James & Player, Sumter, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Donald Melvin Myers appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Myers v. Evatt, CA-89-677-3-15B (D.S.C. Jan. 17, 1991).  Leave to file appellees' supplemental memorandum is granted.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.